Citation Nr: 9927034	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-48  907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in October 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, denying the veteran's 
claim to reopen for service connection for residuals of a 
back injury.  An appeal followed, and the veteran was 
afforded a hearing before the hearing officer at the RO in 
Huntington, West Virginia, in December 1997.  Pursuant to his 
request, the veteran was also afforded a videoconference 
hearing before the Board, which was conducted through the 
Huntington RO in March 1999.  Additional evidence was 
proffered at the time of the videoconference hearing which 
was to be submitted through RO personnel to the Board by 
facsimile.  As well, at the videoconference hearing, the 
veteran requested that the record be left open for a period 
of 30 days in order that he might obtain and submit 
additional evidence, to which the undersigned agreed.  


REMAND

It is apparent upon review of the record that the additional 
evidence proffered at the time of the videoconference hearing 
before the Board in March 1999 has not to date been 
associated with the other evidence of record.  It was noted 
by the veteran's representative at the time of such hearing 
that the proffered evidence included a prior rating decision 
and notice to the veteran of a grant of entitlement to 
service connection for a back disorder.  Further action is 
thus indicated so that the noted evidence may be made a part 
of the claims folder.

As well, it is apparent that, in early September 1999, the 
Board received from the RO evidence that the veteran had 
submitted in March and April 1999.  Such evidence consists of 
written statements of the veteran and a fellow chiropractor, 
but is not accompanied by a waiver of initial consideration 
by the RO.  Inasmuch as a portion of such evidence was filed 
within the period in which the record was held open, and in 
light of the irregularities cited in the preceding paragraph, 
it is deemed to be in the veteran's best interest to return 
the case to the RO so that the newly submitted evidence may 
be reviewed by the RO and the matter readjudicated.  See 
38 C.F.R. § 20.1304(a), (c) (1998). 

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:  

1.  The Louisville RO should through 
contact with the Huntington RO and the 
veteran's representative at the March 
1999 hearing, Mr. Calvin Cabarrus of the 
Disabled American Veterans, obtain the 
additional evidence proffered at the time 
of the March 1999 hearing for inclusion 
in the veteran's claims folder.

2.  The RO should thereafter reconsider 
the issue presented on the basis of all 
the evidence on file, including the 
evidence proffered at the videoconference 
hearing before the Board in March 1999 
and the additional evidence submitted to 
the Board in September 1999, and all 
applicable legal authority, including the 
holdings in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) [In Hodge, the Federal 
Circuit rejected the test for determining 
the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (evidence was deemed 
"material" when there was a reasonable 
possibility that the additional evidence 
presented, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome of the claim) in favor 
of the test outlined in 3.156(a), that 
is, whether the newly presented evidence 
is so significant that it must be 
considered to fairly decide the claim.]; 
Winters v. West, 12 Vet. App. 203 (1999); 
and Elkins v. West, 12 Vet. App. 209 
(1999).  In the event that the benefit 
sought continues to be denied, the RO 
must furnish the veteran and his 
representative a supplemental statement 
of the case and afford them a reasonable 
period in which to respond.  Thereafter, 
the case is to be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



